Order denying appellant’s motion for resettlement of the order theretofore entered on the 6th of January, 1930, reversed upon the law and the facts, motion for resettlement granted, and order modified by reducing the payment to be made by the defendant' Apfel to the plaintiff to the sum of $462.11, and as so modified affirmed, without costs. The record discloses that defendant Apfel was entitled to one-half the interest at the time of settlement. This seems not to have been taken into consideration by the learned Special Term. Apfel was entitled to his share of interest together with the disbursements actually made by him and a counsel fee of $500 as plaintiff’s attorney which plaintiff agreed to pay. Plaintiff is entitled to one-half the interest collected, plus costs, and less the amount paid on account of the counsel fee, leaving a balance due to him from the defendant Apfel of $462.11. If there be any error in the computation of these figures or the allowances to which either party is entitled which are not considered in this statement, it may be presented upon the settlement of the order. Appeal from the order in Callahan v. Wilson dismissed, without costs. Lazansky, P. J., Rich, Young, Hagarty and Tompkins, JJ., concur. Settle order on notice.